AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of June 10, 2008, among Ferro Finance Corporation
(the “Seller”), CAFCO, LLC (the “Investor”), Citibank, N.A., as a Bank (in such
capacity, the “Bank”), Ferro Color & Glass Corporation, as an originator, Ferro
Pfanstiehl Laboratories, Inc., as an originator, Ferro Corporation, as an
originator (together with Ferro Color & Glass Corporation and Ferro Pfanstiehl
Laboratories, Inc., the “Originators”) and as collection agent, and Citicorp
North America, Inc., as agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS.

(1) The Originators, the Collection Agent, the Seller, the Investor, the Bank
and the Agent are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of April 1, 2008, as heretofore amended
(the “Agreement”). Capitalized terms not defined herein are used as defined in
the Agreement.

(2) Prior to the date hereof, the Seller has requested that the Bank consent to
the extension of the Commitment Termination Date, as contemplated by the
definition of such term set forth in Section 1.01 of the Agreement.

(3) The parties hereto, pursuant to Section 10.01 of the Agreement, have agreed
to amend the Agreement as set forth herein, and the Bank has agreed to consent
to an extension of the Commitment Termination Date to the date set forth herein,
in each case subject to the terms and conditions described herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Agreement. Upon effectiveness of this Amendment as
provided in Section 2 below:

(a) Section 1.01 of the Agreement is amended by inserting the following
definitions in the appropriate alphabetical order:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of an Investor that are the subject of this Agreement, the Asset
Purchase Agreement or any other Transaction Document with all or any portion of
the assets and liabilities of any Bank or the Agent or any of their affiliates
as the result of the existence of, or occurrence of any change in, accounting
standards or the issuance of any pronouncement, interpretation or release, by
any accounting body or any other body charged with the promulgation or
administration of accounting standards, including, without limitation, the
Financial Accounting Standards Board, the International Accounting Standards
Board, the American Institute of Certified Public Accountants, the Federal
Reserve Board of Governors and the Securities and Exchange Commission, and shall
occur as of the date that such consolidation (i) shall have occurred with
respect to the financial statements of the applicable Bank or the Agent or any
of their affiliates or (ii) shall have been required to have occurred,
regardless of whether such financial statements were prepared as of such date.

“Group” means (a) with respect to CAFCO, Citibank, and CNAI, each of CAFCO,
Citibank, CNAI and their respective Affiliates, (b) with respect to any Investor
other than CAFCO, such Investor, each bank or other financial institution which
sponsors or administers such Investor and their respective Affiliates, and
(c) with respect to any Bank other than Citibank, such Bank, any Investor
hereunder sponsored or administered by such Bank or its Affiliates and their
respective Affiliates.

(b) The definition of “Assignee Rate” set forth in Section 1.01 of the Agreement
is amended by deleting that part of such definition prior to clause (i) of such
definition thereof and inserting in lieu thereof the following:

“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the sum of the Eurodollar Rate for such Fixed
Period plus 3.00% per annum; provided, however, that in case of:

(c) The definition of “Bank Commitment” in Section 1.01 of the Agreement is
amended by deleting the amount “$100,000,000” therein and replacing it with the
amount “$75,000,000”.

(d) The definition of “Commitment Termination Date” in Section 1.01 of the
Agreement is amended by deleting the date “June 10, 2008” therein and replacing
it with the date “June 2, 2009”.

(e) The definition of “Purchase Limit” in Section 1.01 of the Agreement is
amended by deleting the amount “$100,000,000” therein and replacing it with the
amount “$75,000,000”.

(f) Section 2.08(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(a) If CNAI, any Investor, any Bank, any entity which enters into a commitment
to purchase Receivable Interests or interests therein, or any of their
respective Affiliates (each an “Affected Person”) determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) or the
occurrence of any Accounting Based Consolidation Event (i) affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment under the
Transaction Documents or any Asset Purchase Agreement or the purchasing or
maintaining the ownership of Receivable Interests, (ii) increases the cost of
making or maintaining such commitment under the Transaction Documents or any
Asset Purchase Agreement or purchasing or maintaining the ownership of
Receivable Interests to any Affected Person or (iii) reduces the return of an
Affected Person in connection with the Transaction Documents or any Asset
Purchase Agreement, then, within 10 Business Days of demand by such Affected
Person (with a copy to the Agent), the Seller shall pay to the Agent for the
account of such Affected Person’s Group (as third-party beneficiaries), from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person’s Group for the net amount of such increase
in capital, increased cost and/or reduced return in light of such circumstances
with respect to such Affected Person’s Group, such amount to be allocated among
the members of such Affected Person’s Group as agreed among the members of such
Affected Person’s Group. A certificate as to such amounts submitted to the
Seller and the Agent by such Affected Person shall accompany or follow such
demand within a reasonable period of time, and shall be conclusive and binding
for all purposes, absent manifest error.

(g) Section 2.08 of the Agreement is hereby amended by inserting the following
Section 2.08(c) immediately following Section 2.08(b):

(c) Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section 2.08 shall not constitute a waiver of such Affected
Person’s right to demand such compensation; provided that the Seller shall not
be required to compensate an Affected Person pursuant to this Section 2.08 for
any increased costs or reduced returns incurred more than 120 days prior to the
date that such Affected Person notifies the Seller of the event or circumstance
giving rise to such increased costs or reduced returns and of such Affected
Person’s intention to claim compensation therefor, provided further that, if the
event or circumstance giving rise to such increased costs or reduced returns is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2. Effectiveness. This Amendment shall become effective at such time as:
(i) executed counterparts of this Amendment have been delivered by each party
hereto to the other parties hereto, and (ii) a letter agreement amending that
certain Amended Fee Agreement, dated as of June 5, 2007, between Seller and
Agent, in form and substance satisfactory to the Agent, shall have become
effective.

SECTION 3. Representations and Warranties. Each of the Seller and the Collection
Agent makes each of the representations and warranties contained in
Sections 4.01 and 4.02, respectively, of the Agreement (after giving effect to
this Amendment), except to the extent that such representations and warranties
speak specifically to an earlier date, in which case the Seller or Collection
Agent, as applicable, represents and warrants that they shall have been true and
correct on such date, and for the purpose of making such representations and
warranties, (i) each reference in Section 4.01 to “the Transaction Documents”
shall include this Amendment and (ii) each reference in Section 4.02 to “this
Agreement” shall be deemed to be a reference to both the Agreement and this
Amendment. Each of the Seller and the Collection Agent each further represents
and warrants that no Event of Termination or Incipient Event of Termination
exists under the Agreement (after giving effect to this Amendment.

SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

SECTION 5. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration of this Amendment and any other documents to be delivered
hereunder including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent, the Investors and the Banks with respect
thereto and with respect to advising the Agent, the Investors and the Banks as
to the rights and remedies of each under this Amendment, and all reasonable
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Amendment and any other documents to be
delivered hereunder.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by e-mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

FERRO CORPORATION

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO COLOR & GLASS CORPORATION

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO PFANSTIEHL LABORATORIES, INC.

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO FINANCE CORPORATION

         
By:
      /s/ Karen Larsen
 
       
 
  Name:
Title:   Karen Larsen
Assistant Treasurer

2

CAFCO, LLC
By: Citicorp North America, Inc., as Attorney-in-Fact

          By:   /s/ Junette M. Earl      
 
  Name:
Title:   Junette M. Earl
Vice President

CITICORP NORTH AMERICA, INC., as Agent

         
By:
      /s/ Junette M. Earl
 
       
 
  Name:
Title:   Junette M. Earl
Vice President

CITIBANK, N.A., as a Bank

         
By:
      /s/ Junette M. Earl
 
       
 
  Name:
Title:   Junette M. Earl
Vice President

3